REASONS FOR ALLOWANCE 
Claims 1-10 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding independent claims 1 and 15 (and their respective dependents), the prior art
does not disclose the claimed optical lens specifically including as the distinguishing features in
combination with the other limitations the claimed “wherein the moving lens group is moved
into between the third lens and the fourth lens for infrared (IR) photography, and the optical lens assembly satisfies the following inequality 0.14 < T34/OAL < 0.3; V3-V2 > 35, where T34
indicates an air gap between the third lens and the fourth lens, OAL indicates an overall length
of the optical lens assembly, V2 indicates an Abbe number of the second lens, and V3 indicates
an Abbe number of the third lens.”
 	Regarding independent claim 10 (and its dependents), the prior art does not disclose the claimed optical lens assembly specifically including as the distinguishing features in combination with the other limitations the claimed “wherein the moving lens group comprises an infrared (IR) transmitting coating, and the optical lens assembly satisfies the following inequality: 0.14 < T34 / OAL < 0.3.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872